Mrs. Cathyrn Hinshaw, Executive Director Arkansas Fire  Police Pension Review Board Post Office Drawer 34164 Little Rock, Arkansas 72203
Dear Mrs. Hinshaw:
This is in response to your request for an opinion on whether a city clerk, who sits on the board of trustees of a local fire pension fund, is eligible to be covered by the local firemen pension plan and to receive a benefit. It is my opinion that the city clerk is not so eligible.
As noted in your correspondence, city clerks serve as part of the board of trustees of local firemen's pension funds, by statute. Arkansas Code Annotated § 24-11-801(a) (Repl. 1992) provides that the board of trustees shall be composed of the chief executive, as chairman; the city or district clerk or recorder as secretary; the fire chief or highest ranking member of the fire department who is a member of the fund; and four active or retired members of the fund. Subsection (h) specifically provides that the city clerk will serve in an ex officio capacity, i.e., by virtue of his or her office.
To participate in the local firemen's fund, one must be a member and contribute to the fund in accordance with A.C.A. § 24-11-816 (Repl. 1992). Members are defined as full, part-paid, or volunteer "fire fighters." The required amount of contributions are based on a certain percentage of the firefighters' salary, or a set amount for volunteer fire fighters. Id. We find no provisions which would allow anyone not meeting these qualifications to participate in the fund. A city clerk, therefore, cannot be a member of and receive benefits from the local firemen's fund simply by virtue of serving on its board of trustees. City clerks are eligible, of course, for Paid Nonuniformed Employees pensions under the provisions of A.C.A. §§ 24-12-101, et seq.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sarah L. James.
Sincerely,
WINSTON BRYANT Attorney General
WB/SLJ:cyh